FILED
                                                                                 Feb 22, 2022
                                                                                 10:06 AM(ET)
                                                                              TENNESSEE COURT OF
                                                                             WORKERS' COMPENSATION
                                                                                    CLAIMS




           TENNESSEE BUREAU OF WORKERS’ COMPENSATION
          IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                         AT CHATTANOOGA

 Anthony McCarroll, Jr.,                       )   Docket No.: 2021-01-0034
            Employee,                          )
 v.                                            )
 Amazon.com,                                   )   State File No.: 800029-2021
            Employer,                          )
 And                                           )
 American Zurich Ins. Co.,                     )   Judge Audrey Headrick
            Carrier.                           )

         COMPENSATION ORDER GRANTING SUMMARY JUDGMENT


      The Court heard Amazon’s Motion for Summary Judgment on February 16, 2022,
on whether Mr. McCarroll’s claim is barred by the statute of limitations. For the reasons
below, the Court holds it is, and Amazon is entitled to summary judgment.
                                      Claim History

        Mr. McCarroll alleged that he sustained injuries on August 29, 2019, when a box
hit his head. He did not report the injury until October 10 after an unrelated work incident
occurred. Amazon provided authorized treatment for the August 29 injury with an
orthopedist.

        On January 15, 2021, Mr. McCarroll filed a Petition for Determination for the
August 29, 2019 injury. In her Rule 72 Declaration, Amazon’s claim manager stated that
the last payment for benefits occurred on December 23, 2019.

       Amazon moved for summary judgment, arguing that the claim is time-barred or, in
the alternative, that Mr. McCarroll provided untimely notice. Mr. McCarroll filed
responses to the Statement of Undisputed Material Facts either admitting the facts or
identifying them as immaterial.
                                        Law and Analysis

        Summary judgment is appropriate “if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that there
is no genuine issue as to any material fact and that the moving party is entitled to a judgment
as a matter of law.” Tenn. R. Civ. P. 56.04 (2021).

       As the moving party, Amazon must do one of two things to prevail on its motion:
(1) submit affirmative evidence that negates an essential element of Mr. McCarroll’s claim,
or (2) demonstrate that Mr. McCarroll’s evidence is insufficient to establish an essential
element of his claim. Tenn. Code Ann. § 20-16-101 (2021); see also Rye v. Women’s Care
Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 264 (Tenn. 2015). If Amazon does either or
both of these things, Mr. McCarroll must respond by producing specific facts showing a
genuine issue for trial. Id.; Tenn. R. Civ. P. 56.06.

        Amazon argued the Court should grant summary judgment because it demonstrated
that Mr. McCarroll failed to timely file a petition, so his claim is time-barred. Tennessee
Code Annotated section 50-6-203(b)(2) governs the time within which a petition must be
filed when an employer has voluntarily provided benefits, as in this case. Specifically,
within one year after the work accident, the right to compensation is forever barred unless
a petition is filed within one year from the time the employer “ceased to make payments of
compensation to or on behalf of the employee.”

       Here, the undisputed facts show that Amazon last made a payment of benefits on
December 23, 2019, and Mr. McCarroll did not file his petition until January 15, 2021.
Therefore, Amazon negated an essential element of his claim, and it also demonstrated that
his evidence is insufficient to establish an essential element of his claim.

       Amazon met its burden, so the Court considers whether Mr. McCarroll identified
specific facts demonstrating a factual dispute over when the statute of limitations began to
run in his case. He did not. Mr. McCarroll either admitted to the facts or characterized
them as immaterial.

       While the outcome may seem harsh, the Court must abide by the time constraints
within the Worker’s Compensation Law. Therefore, the Court finds that Amazon negated
an essential element of Mr. McCarroll’s claim and proved his evidence is insufficient to
show he timely filed his claim.1 Amazon’s Motion for Summary Judgment is granted, and
Mr. McCarroll’s claim is dismissed with prejudice.



1
 Amazon raised a notice defense in the alternative, which the Court need not decide since the case was
disposed of on other grounds.
IT IS THEREFORE ORDERED as follows:

  1. Mr. McCarroll’s claim for workers’ compensation benefits is dismissed with
     prejudice to its refiling.

  2. Unless appealed, this order shall be final thirty days after entry.

  3. The Court taxes the $150.00 filing fee to Amazon under Tennessee Compilation
     Rules and Regulations 0800-02-21-.06 payable to the Clerk within five days of this
     order becoming final.

  4. Amazon shall prepare and submit the SD-2 with the Clerk within ten days of the
     date of judgment.

     IT IS ORDERED.

     ENTERED February 22, 2022.



                                  ________________________________________
                                  Audrey A. Headrick
                                  Workers’ Compensation Judge
                            CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on February 22, 2022.

         Name              U.S. Mail       Email      Service sent to:

Anthony McCarroll, Jr.,                      X        ajmac584479@gmail.com
Employee

H. Troy Hart,                                X        wth@mijs.com
Matthew B. Morris,                           X        mbmorris@mijs.com
Employer’s Attorneys




                                          /s/Penny Shrum     w/permission JD
                                          _____________________________________
                                          Penny Shrum, Clerk of Court
                                          Court of Workers’ Compensation Claims
                                          WC.CourtClerk@tn.gov